Citation Nr: 9910709	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-27 422	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for residuals of a right (minor) arm injury characterized as 
residuals of a radial nerve injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



REMAND

The veteran had active service from June 1953 to June 1956.  
The Board of Veterans' Appeals (Board) remanded the case in 
July 1996.  

In a September 1992 rating decision, the RO proposed reducing 
the disability rating for residuals of a right (minor) arm 
radial nerve injury from 20 percent to a noncompensable 
rating.  The RO informed the veteran of the proposed 
reduction in an October 1992 letter forwarded to an address 
in Winterhaven, California, which he provided in February 
1992.  In February 1993, the RO reduced the right arm 
disability rating to a noncompensable rating and informed the 
veteran of the reduction in a February 1993 letter addressed 
to the Winterhaven address.  

The veteran submitted a notice of disagreement in December 
1993 from an address in Heber, California.  The RO forwarded 
a statement of the case to the veteran in March 1994 at the 
Heber address.  In March 1994, the veteran submitted a VA 
Form 9, requesting a hearing and using an address in care of 
a veterans' service office in El Centro, California.  The RO 
forwarded notice of the date and time of the hearing to the 
veteran at the El Centro address, but he did not appear for 
the hearing.  Additionally, the veteran failed to report for 
a May 1996 VA neurological examination scheduled to evaluate 
the severity of the service-connected right arm disorder.  A 
May 1996 note in the claims folder shows that the RO was 
informed that the veterans' service office in El Centro had 
no additional address for the veteran.  

The July 1996 remand directed that the RO, with the veteran's 
cooperation in providing a list of sources and any necessary 
releases, obtain all records of treatment for the service-
connected right arm disability since 1990, and afford him VA 
orthopedic and neurologic examinations to determine the 
nature and severity of the disability.  

In July 1996, the RO attempted to contact the veteran at the 
El Centro address pursuant to the remand and to schedule him 
for VA examinations.  He failed to report for the VA 
examinations.  In an October 1996 statement, the veteran 
indicated that he was temporarily residing in Yuma, Arizona 
and had been unaware of the scheduled VA examinations.  He 
requested that the VA examinations be rescheduled and asked 
that notice of the rescheduled examinations be forwarded to 
an address he designated in Winterhaven, California.  A 
November 1996 note in the claims folder indicates that the 
veteran failed to report for the rescheduled VA examinations.  
In a July 1997 letter to the Heber address, the RO again 
attempted to contact the veteran in connection with the 
development referenced in the remand and to schedule VA 
examinations.  The record does not contain any reply from the 
veteran.  Subsequent letters from the RO to the veteran at 
alternate addresses contained within the claims file have 
similarly gone unanswered.

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with paragraph (b) of this section.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in connection with a 
claim other than an original compensation claim, the claim 
shall be denied.  

Here, entitlement to the benefit sought on appeal cannot be 
established or confirmed without a current VA examination.  
Since the veteran has failed to keep VA informed of his 
current address, it is unclear whether his failure to report 
for VA examinations has been without good cause.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should make a further attempt 
to contact the veteran at all addresses 
he has used in previous correspondence 
with VA, including his last known 
address, and request that he furnish a 
list of all health care providers who 
have treated his service-connected right 
upper extremity disability since 1990.  
The RO should also request that he 
indicate whether he desires a personal 
hearing.  After obtaining any necessary 
releases, the named health care providers 
should be requested to provide copies of 
all records of treatment of the veteran.  
All records obtained should be associated 
with the claims folder.  

2.  If, and only if, the veteran is 
contacted and provides the information 
requested, the RO should arrange for VA 
orthopedic and neurologic examinations to 
determine the nature and severity of all 
current residuals of the right arm injury 
in service.  In informing the veteran of 
the date and time of scheduled VA 
examinations, the RO should also inform 
him of the application and potential 
impact of 38 C.F.R. § 3.655 on his claim.  
The claims folder should be made 
available to the examiners for review.  
The neurologist should specifically 
comment whether there is a relationship 
between any current carpal tunnel 
syndrome and the injury in service or its 
residuals.  

3.  The case should then be reviewed by 
the RO to determine whether the claim of 
entitlement to restoration of a 20 
percent disability rating for residuals 
of a right (minor) arm injury 
characterized as residuals of a radial 
nerve injury may be granted.  If the 
claim remains denied on any basis, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given a 
reasonable opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

 

